      BER-L-000402-21 01/19/2021 10:46:34 AM Pg 1 of 3 Trans ID: LCV2021129692
 Case 2:21-cv-01955-JMV-MF Document 1-1 Filed 02/05/21 Page 1 of 4 PageID: 4



ROBINSON YABLON COOPER, LLP
232 MADISON AVENUE, SUITE 909
NEW YORK, NEW YORK 10016
 (212) 725-8566
ATTORNEY FOR PLAINTIFF
____________________________________

 MORRIS SILBERMAN                                   SUPERIOR COURT OF NEW JERSEY
                                                    LAW DIVISION: BERGEN COUNTY
                        Plaintiff,

                           v.                       DOCKET NO.: BER-L-

 COSTCO WHOLESALE CORPORATION,                      CIVIL ACTION

                        Defendant.                   COMPLAINT AND JURY DEMAND


       The plaintiff, MORRIS SILBERMAN, by his attorneys Robinson Yablon Cooper, LLP, by

way of complaint of the above named defendant says:


       1.      That on February 15, 2020, the plaintiff was and still is a resident of Washington,

County of Warren, State of New Jersey.

       2.      That on February 15, 2020, the defendant, Costco Wholesale Corporation

(hereinafter as “Costco”), was a corporation operating in the State of New Jersey under the laws of

the State of New Jersey, with its principal place of business and citizenship in Teterboro, County of

Bergen, State of New Jersey.

       3.      That on February 15, 2020 and for some time prior thereto, the defendant Costco,

owned the property located at 2 Teterboro Landing Drive, Teterboro, New Jersey 07608.

       4.      That on February 15, 2020 and for some time prior thereto, the defendant Costco,

operated the property located at 2 Teterboro Landing Drive, Teterboro, New Jersey 07608.
       BER-L-000402-21 01/19/2021 10:46:34 AM Pg 2 of 3 Trans ID: LCV2021129692
 Case 2:21-cv-01955-JMV-MF Document 1-1 Filed 02/05/21 Page 2 of 4 PageID: 5



        5.       That on February 15, 2020 and for some time prior thereto, the defendant Costco,

maintained the property located at 2 Teterboro Landing Drive, Teterboro, New Jersey 07608.

        6.      That on February 15, 2020 and for some time prior thereto, the defendant Costco,

controlled the property located at 2 Teterboro Landing Drive, Teterboro, New Jersey 07608.

        7.      That on February 15, 2020, plaintiff was an invitee of the defendant, Costco, at 2

Teterboro Landing Drive, Teterboro, New Jersey 07608.

        8.       That on February 15, 2020, and for some time prior thereto, it was the duty of the

defendant, Costco, to maintain the aforementioned property in a safe and habitable manner. This

duty included but was not limited to maintaining the premises with safe conditions, a duty to warn

of dangerous conditions, and a duty to remedy any dangerous conditions located on the property.

        9.      That on February 15, 2020, the defendants failed in that duty, in causing, allowing,

and permitting a dangerous hazard to be present on the property, specifically a pallet of overloaded

and improperly secured inventory, despite having actual and constructive notice of said hazard.

        10.     That the hazard located on the property owned and maintained by the defendant

caused the plaintiff to suffer severe and permanent injuries.

        11.     As a direct and proximate cause of the negligent, careless and reckless conduct of

defendant, in the ownership, operation, maintenance and control of the aforementioned premises, the

plaintiff was caused to suffer and sustain severe, permanent and disabling injuries, pain and suffering,

loss of the enjoyment of life, has been and will in the future be caused to obtain medical treatment

and incur medical expenses and has been and will in the future be caused to refrain from her normal

pursuits and activities.
       BER-L-000402-21 01/19/2021 10:46:34 AM Pg 3 of 3 Trans ID: LCV2021129692
 Case 2:21-cv-01955-JMV-MF Document 1-1 Filed 02/05/21 Page 3 of 4 PageID: 6




                 WHEREFORE, plaintiff, MORRIS SILBERMAN, demands judgment against the

defendant, in the alternative for damages, together with interest, plus costs of suit, and any other

relief the Court deems just and appropriate.

Dated: January 19, 2021

                                                        ROBINSON YABLON COOPER, LLP

                                                        ______________________________
                                                        By: Jared R. Cooper, Esq.
                                                        232 Madison Avenue, Suite 909
                                                        New York, New York 10016
                                                        (212) 725-8566
                                                        Attorneys for Plaintiff



                                          JURY DEMAND

        PLEASE TAKE NOTICE that Plaintiff hereby requests a trial by jury as to all issues herein.

                              DESIGNATION OF TRIAL COUNSEL

        PLEASE TAKE NOTICE that pursuant to Rule 4:25-1, Jared Cooper, Esq. is designated as
trial counsel.



Dated: January 19, 2021                         _______________________________
                                                        Jared R. Cooper, Esq.
                                                        Attorney for Plaintiff
         BER-L-000402-21 01/19/2021 10:46:34 AM Pg 1 of 1 Trans ID: LCV2021129692
  Case 2:21-cv-01955-JMV-MF Document 1-1 Filed 02/05/21 Page 4 of 4 PageID: 7




                        Civil Case Information Statement
Case Details: BERGEN | Civil Part Docket# L-000402-21

Case Caption: SILBERMAN MORRIS VS COSTCO                         Case Type: PERSONAL INJURY
WHOLESALE COR PORATIO                                            Document Type: Complaint with Jury Demand
Case Initiation Date: 01/19/2021                                 Jury Demand: YES - 6 JURORS
Attorney Name: JARED R COOPER                                    Is this a professional malpractice case? NO
Firm Name: ROBINSON & YABLON, PC                                 Related cases pending: NO
Address: 232 MADISON AVE STE 909                                 If yes, list docket numbers:
NEW YORK NY 10016                                                Do you anticipate adding any parties (arising out of same
Phone: 2127258566                                                transaction or occurrence)? NO
Name of Party: PLAINTIFF : Silberman, Morris
Name of Defendant’s Primary Insurance Company                    Are sexual abuse claims alleged by: Morris Silberman? NO

(if known): Unknown



      THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE
                      CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




Do parties have a current, past, or recurrent relationship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO
Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:


Do you or your client need any disability accommodations? NO
       If yes, please identify the requested accommodation:


Will an interpreter be needed? NO
         If yes, for what language:


Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




I certify that confidential personal identifiers have been redacted from documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

01/19/2021                                                                                           /s/ JARED R COOPER
Dated                                                                                                              Signed
